Citation Nr: 1752145	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for alcoholism, to include as secondary to PTSD. 

3.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.  His DD 214 shows receipt of the Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The Veteran served in the Persian Gulf.  He was awarded the Combat Action Ribbon. 

2.  PTSD has been shown to have originated as the result of the Veteran's combat-related traumatic experiences.

3.  The Veteran's alcohol dependence is caused by his service-connected PTSD.

4.  High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2017).

2.  The criteria for service connection for alcoholism, to include as secondary to PTSD, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for high cholesterol are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, there must be a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

	PTSD

The Veteran contends that he incurred PTSD as the result of his traumatic combat-related experiences during his military service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.12 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(2).

The Veteran's service personnel records indicate that he served in Southwest Asia.  He was awarded the Combat Action Ribbon.  In light of such evidence, the Board concedes that the Veteran participated in combat and his lay testimony, alone, establishes the occurrence of his claimed in-service stressors.  Thus, the Veteran must show a present diagnosis of PTSD and a link, established by medical evidence, between current symptoms and an in-service stressor.  

VA provided an examination in April 2010.  The Veteran had not sought mental health treatment prior to the examination.  Post-service, however, he had had several DUI's with public intoxication, disorderly conduct, and domestic violence.  He described having PTSD symptoms begin three years ago as a result of multiple violations involving drinking.  He reported his current drinking of alcohol of one pint per day began in 1991 due to feeling stressed.  The Veteran described symptoms of anger, irritability, and depressed mood.  He described serving in a war zone and engaging in combat activities.  He did not sustain any wounds.  Regarding his claimed stressor, the Veteran described serving in Kuwait.  He described having difficulty breathing there because of all the oil burning on the fields and the gas.  He described crossing minefields.  The Veteran did not use specificity in describing his stressor, however he indicated that believed that his life was threatened and he believed that he could be physically injured, throughout his service.  The examiner diagnosed depressive disorder, not otherwise specified, and alcohol dependence.  The examiner opined that the Veteran used alcohol to self-medicate symptoms.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD because his stressor was vague and did not appear to qualify for the criteria required for PTSD.  

The Veteran submitted a May 2017 assessment from Dr. JM, a psychologist.  Dr. JM had interviewed the Veteran and reviewed the Veteran's claims file.  The doctor described the Veteran's military history, including his service in the Gulf War.  Prior to his military service, the Veteran was well adjusted.  Post-service, however, he began to drink heavily.  The Veteran described drinking alcohol to diminish the intensity of his PTSD symptoms.  Based on his clinical interview of the Veteran and a review of the record, Dr. JM diagnosed PTSD that is directly related to what he saw and did while serving in Kuwait.  The diagnosis rendered was according both to the DSM-IV and the DSM-5.  During the clinical interview, the Veteran described going to Failaka Island and witnessing a lot of dead civilians.  He also described being fired upon but not returning fire.  He related that most of his service came with a stress factor.  Dr. JM asked the Veteran whether he knew that the April 2010 VA examiner had reported that the Veteran's reported stressors were vague.  The Veteran replied that he had gotten into an argument with the examiner and that he was under the influence during the April 2010 VA examination.  The argument had started because the examiner had indicated that the Veteran's drinking problems began three years before the examination.  However, the Veteran reported to Dr. JM that his problems began upon his return to Camp Pendleton after his deployment.  The Veteran described drinking to keep the memories away, but he added that his problem was still present.  Dr. JM then listed the criteria for a diagnosis of PTSD, indicated how the Veteran met each criterion.  Dr. JM expressed his disagreement with the VA examiner who conducted the April 2010 VA examination, who opined that the Veteran's experience in Kuwait did not satisfy the stressor criterion for PTSD, noting that what the Veteran related to Dr. JM clearly satisfied the criteria. 

A January 2017 statement from JM, the Veteran's brother-in-law was submitted.  He had known the Veteran for 32 years.  JM stated that before the Veteran joined the Marine Corps, he was quiet, nice, and respectful.  He didn't drink or get into trouble.  After his service, he started drinking and developed other behavioral problems.  JM described one instance when the Veteran, post-service, attended a graduation with the family.  The Veteran had an episode where he was upset, holding a knife, and yelling that he wanted to hurt someone.  

After a thorough review of the record, the Board finds that service connection for PTSD is warranted.  

First, the Board finds that there is a current diagnosis of PTSD.  The Board finds that the May 2017 psychiatric assessment is more probative than the April 2010 VA examination regarding the Veteran's diagnosis.  It appears the April 2010 VA examiner premised the diagnosis of depression on a finding that the Veteran's reported stressor was not provided with specificity.  The May 2017 assessment from Dr. JM accounts for this, noting that the Veteran was intoxicated at the time of the April 2010 VA examination.  Further, the Veteran described events related to his combat experience during his service at the time of the May 2017 assessment.  These statements alone establish the occurrence of his in-service stressors.  38 C.F.R. § 3.304 (f)(2).  Any problems with specificity were resolved in the May 2017 psychiatric assessment, and Dr. JM's explanation for the diagnosis is probative.  

Second, the Board finds that the May 2017 assessment from Dr. JM is significantly probative and links between the Veteran's in-service combat stressors and his current symptoms.  Dr. JM reviewed the relevant evidence of record and provided a thorough and detailed explanation in support of the provided opinion.  The Board accords it significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  

The Board finds that service connection for PTSD is thus warranted.  The Veteran's PTSD has been competently linked to conceded in-service combat stressors.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for PTSD.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

	Alcoholism

The Veteran seeks service connection for alcoholism. He does not assert that his claimed condition first manifested during service and has not provided any evidence suggesting that this disability was related to service.  Consequently, he only claims that his alcohol dependence is secondary to his service-connected PTSD. 

Service connection substance abuse is precluded unless there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In the April 2010 VA examination, the examiner, though diagnosing depression, clearly noted that the Veteran's alcohol abuse was to treat symptoms of his psychiatric disorder.  To the extent that the examiner attributes the Veteran's alcohol abuse to his service-connected psychiatric symptoms, the Board assigns this examiner's opinion probative value.  Further, the Veteran has credibly described not abusing alcohol until he returned home from his deployment.  His statements are corroborated by the January 2017 statement from his brother-in-law.  Finally, the May 2017 psychiatric assessment notes that the Veteran had suffered from PTSD since he returned home from his deployment in Kuwait, showing a temporal relationship between the onset of PTSD and the start of the Veteran's alcohol abuse.  Thus, the Board finds that there is clear medical evidence establishing that alcohol abuse is caused by the Veteran's primary service-connected disability of PTSD.  Therefore, the Board finds that service connection for alcoholism is warranted.  The Board notes that the Veteran reported to the May 2017 examiner that he was currently sober.  As such, any determination of the severity of current residuals may be undertaken after the grant of service connection.

	High Cholesterol

The Board finds against the claim for service connection for high cholesterol.  In this regard, although the Veteran may have high cholesterol, this condition is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).  Although high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, there is no evidence of record suggesting high cholesterol, on its own, has caused any impairment of earning capacity or other disease or injury for which service connection may be granted.  In the absence of proof of a current disability for which service connection may be granted, there can be no valid claim. Brammer, 3 Vet. App. 223, 225 (1992).  As high cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection must be denied.



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for alcoholism is granted.

Entitlement to service connection for high cholesterol is denied.





______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


